Exhibit 10.60

JOINDER AND AMENDMENT TO

MANAGEMENT AGREEMENT

by and among

SBA PROPERTIES, INC.,

as Initial Owner

and

SBA TOWERS, INC.,

SBA PUERTO RICO, INC.,

SBA SITES, INC.,

SBA TOWERS USVI, INC.,

and

SBA STRUCTURES, INC.,

each as Additional Owners

and

SBA NETWORK MANAGEMENT, INC.,

as Manager,

and

SBA SENIOR FINANCE, INC.,

solely in its capacity as owner of the Manager

Dated as of November 6, 2006



--------------------------------------------------------------------------------

JOINDER AND AMENDMENT TO MANAGEMENT AGREEMENT

THIS JOINDER AND AMENDMENT TO MANAGEMENT AGREEMENT (this “Agreement”) is entered
into as of November 6, 2006 (the “Effective Date”) by and among SBA Properties,
Inc., a Florida corporation (the “Initial Owner”), SBA Towers, Inc., a Florida
corporation (“Towers”), SBA Puerto Rico, Inc., a Florida corporation (“PR”), SBA
Sites, Inc., a Florida corporation (“Sites”), SBA Towers USVI, Inc., a U.S.
Virgin Islands corporation (“USVI”), and SBA Structures, Inc., a Florida
corporation (“Structures, collectively with Towers, PR, Sites and USVI, the
“Additional Owners”, and together with the Initial Owner, the “Owners”), and SBA
Network Management, Inc., a Florida corporation (the “Manager”), and SBA Senior
Finance, Inc., a Florida corporation, (“SBA Finance”) solely in its capacity as
owner of the Manager and solely with regard to Sections 18(b) and
23(a),(b),(d),(e),(f),(g),(h),(l) and (m) of the Management Agreement.

WHEREAS, the Initial Owner, the Manager and SBA Finance are parties to a
Management Agreement, dated as of November 18, 2005 (the “Management
Agreement”);

WHEREAS, the Initial Owner and LaSalle Bank National Association, as Trustee
(the “Trustee”) under that certain Trust and Servicing Agreement dated as of
November 18, 2005 among SBA CMBS-1 Depositor LLC, Midland Loan Services, Inc.,
as Servicer (the “Servicer”), and ABN AMRO Bank, N.V., as Agent, are parties to
that certain Amended and Restated Loan and Security Agreement dated as of
November 18, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”);

WHEREAS, the Owners have entered into a Loan Agreement Supplement and Amendment
between the Owners and the Servicer, on behalf of the Trustee, as of the date
hereof, to provide for an increase in the loan outstanding thereunder and the
addition of the Additional Owners to the Loan Agreement as borrowers (the
“Second Loan Agreement Supplement”);

WHEREAS, pursuant to Section 2.3 of the Loan Agreement, it is a condition
precedent to the Additional Owners becoming borrowers under the Loan Agreement
that the Additional Owners become parties to the Management Agreement;

WHEREAS, the Initial Owner and the Manager have determined that it is in their
best interests to authorize and approve a proposed amendment to a provision of
the Management Agreement; and

WHEREAS, Section 23(a) of the Management Agreement provides that the Owner
Representative, SBA Finance and the Manager may, pursuant to a writing executed
and delivered by all parties thereto, amend the Management Agreement; provided
that a Rating Agency Confirmation and the consent of the Lender are also
obtained;



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, it is mutually covenanted and agreed, as follows:

Section 1. Defined Terms.

Capitalized terms used in this Agreement but not defined herein shall have the
respective meanings ascribed to them in the Management Agreement.

Section 2. Agreement.

(a) Each Additional Owner hereby agrees to all of the provisions of the
Management Agreement and, upon the execution and delivery of this Agreement by
such Additional Owner, such Additional Owner shall be jointly and severally
liable under the Management Agreement as an Owner, shall be entitled to all of
the respective rights and privileges, and subject to all of the respective
duties and obligations of an Owner under the Management Agreement and shall
perform in accordance with their terms all of the obligations which by the terms
of the Management Agreement are required to be performed by it as an Owner.

(b) On the terms and subject to the conditions set forth in the Management
Agreement, each Additional Owner hereby engages the Manager to perform the
Services described in the Management Agreement. The Manager hereby accepts such
engagement.

(c) Each Additional Owner hereby represents and warrants to the Manager that, as
to itself, each of the representations and warranties set forth in Section 17 of
the Management Agreement is true as of the date hereof.

Section 3. Amendment to Section 10.

The parties hereto hereby agree that the first sentence of Section 10 of the
Management Agreement shall be amended and restated to read in its entirety as
set forth below:

In consideration of the Manager’s agreement to perform the Services described
herein, during the Term hereof, the Owners hereby jointly and severally agree to
pay to the Manager a fee (the “Management Fee”), on each Due Date, equal to 7.5%
of the Operating Revenues for the immediately preceding calendar month, unless a
replacement Manager is appointed and such replacement is not an affiliate of SBA
Network Management, Inc., in which case the Management Fee will be such amount
not to exceed 10% that is agreed to by the replacement Manager.

Section 4. Amendment to Schedule I

The parties hereto agree that Schedule I to the Management Agreement is hereby
amended and restated in its entirety by Schedule I hereto.

 

-2-



--------------------------------------------------------------------------------

Section 5. Ratification of Agreement.

Except as modified and expressly amended by this Agreement, the Management
Agreement is in all respects ratified and confirmed, and all the terms,
provisions and conditions thereof shall be and remain in full force and effect.
The execution of this Agreement shall in no manner constitute a waiver or
extinguishment of any rights of the Owners, the Manager or SBA Finance under the
Management Agreement and all such rights are hereby reserved.

Section 6. Counterparts.

This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.

Section 7. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

[NO ADDITIONAL TEXT ON THIS PAGE]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

Manager:

  SBA NETWORK MANAGEMENT, INC.   By:  

/s/ Tom Hunt

 

  Name:   Tom Hunt   Title:   Senior Vice President & General Counsel

Initial Owner:

  SBA PROPERTIES, INC.  

as Initial Owner and Owner Representative

  By:  

/s/ Tom Hunt

 

  Name:   Tom Hunt   Title:   Senior Vice President & General Counsel

Additional Owners:

  SBA TOWERS, INC.,   By:  

/s/ Tom Hunt

 

  Name:   Tom Hunt   Title:   Senior Vice President & General Counsel   SBA
PUERTO RICO, INC.,   By:  

/s/ Tom Hunt

 

  Name:   Tom Hunt   Title:   Senior Vice President & General Counsel   SBA
SITES, INC.,   By:  

/s/ Tom Hunt

 

  Name:   Tom Hunt   Title:   Senior Vice President & General Counsel



--------------------------------------------------------------------------------

    SBA TOWERS USVI, INC. and   By:  

/s/ Tom Hunt

 

  Name:   Tom Hunt   Title:   Senior Vice President & General Counsel   SBA
STRUCTURES, INC.   By:  

/s/ Tom Hunt

 

  Name:   Tom Hunt   Title:   Senior Vice President & General Counsel

Solely as owner of the Manager:

  SBA SENIOR FINANCE, INC.   By:  

/s/ Tom Hunt

 

  Name:   Tom Hunt   Title:   Senior Vice President & General Counsel

Consented to By:

 

LASALLE BANK NATIONAL

ASSOCIATION, as Trustee

  By:  

/s/ Alyssa C. Stahl

 

  Name:   Alyssa C. Stahl   Title:   First Vice President

 

-5-